

REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”), by and among EMERITUS
CORPORATION, a Washington corporation (the “Company”); AP SUMMERVILLE, LLC, a
Delaware limited liability company (“AP Summerville”), AP SUMMERVILLE II, LLC, a
Delaware limited liability company (“AP Summerville II”), APOLLO REAL ESTATE
INVESTMENT FUND III, L.P., a Delaware limited partnership (“AREIF III”), and
APOLLO REAL ESTATE INVESTMENT FUND IV, L.P., a Delaware limited partnership
(“AREIF IV”, and together with AP Summerville, AP Summerville II and AREIF III,
the “Apollo Holders”); GRANGER COBB (“Cobb”); Daniel R. Baty ("Baty"), CATALINA
GENERAL PARTNERSHIP, L.P., a Washington limited partnership ("Catalina"),
COLUMBIA SELECT, L.P., a Washington limited partnership ("Columbia"), and B.F.,
LIMITED PARTNERSHIP, a Washington limited partnership ("B.F.", and together with
Baty, Catalina and Columbia, the “Baty Holders”); and SARATOGA PARTNERS IV,
L.P., a Delaware limited partnership, SARATOGA COINVESTMENT IV, LLC, a Delaware
limited liability company, and SARATOGA MANAGEMENT COMPANY, LLC, a Delaware
limited liability company (the “Saratoga Holders”, and together with the Apollo
Holders, Cobb, and the Baty Holders, and their respective successors and
assigns, the “Holders”) is entered into as of March 29, 2007, to be effective as
of the Effective Time (as defined in the Merger Agreement).
 
WHEREAS, the Company, Summerville Senior Living, Inc. ("Summerville") and
certain shareholders of the Company and Summerville have entered into that
certain Agreement and Plan of Merger of even date herewith (the “Merger
Agreement”) under which AP Summerville and AP Summerville II have acquired
shares of Common Stock of the Company.
 
WHEREAS, as contemplated by the Merger Agreement, AREIF III and AREIF IV have
received shares of Common Stock of the Company in connection with the Apollo
Debt Repayment (as defined in the Merger Agreement).
 
WHEREAS, the Company and the Holders now desire to enter into this Agreement
concurrently with the issuance of shares pursuant to the Merger Agreement and
the Apollo Debt Repayment to define the rights which exist among the Holders, on
the one hand, and the Company, on the other, with respect to the Registrable
Securities (as defined herein);
 
NOW, THEREFORE, in consideration of the mutual premises, agreements and
covenants hereinafter set forth, the parties hereto agree as follows:
 
ARTICLE 1  
 
DEFINITIONS
 

 
1

--------------------------------------------------------------------------------

 

For purposes of this Agreement, the following terms shall have the following
respective meanings (each such meaning to be equally applicable to the singular
and plural forms thereof):
 
“Agreement” means this Registration Rights Agreement.
 
"Apollo Group" means the group of persons comprised of the Apollo Holders.
 
"Baty Group" means the group of persons comprised of the Baty Holders.
 
“Commission” shall mean the Securities and Exchange Commission, and any other
similar or successor agency of the federal government at the time administering
the Securities Act or the Securities Exchange Act.
 
“Common Stock” means the Company’s voting Common Stock, par value $.0001 per
share.
 
“Company” has the meaning assigned such term in the preamble hereto.
 
“Counsel,” with respect to any Registration Statement to be filed by the Company
pursuant to this Agreement, shall mean a single law firm selected by a majority
in interest of Holders of Registrable Securities to be included in such
Registration Statement to represent all of the Holders of Registrable Securities
with respect to such Registration Statement.
 
“Holders” has the meaning assigned such term in the preamble hereto.
 
“Holders of Registrable Securities” shall mean a person who owns Registrable
Securities or has the right to acquire such Registrable Securities, whether or
not such acquisition has actually been effected and disregarding any legal
restrictions upon the exercise of such right.
 
"Major Shareholder Group" means the Apollo Group, the Baty Group or the Saratoga
Group.
 
"Maximum Amount" means, with respect to an Underwritten Offering, the maximum
number of Registrable Securities that, in the opinion of the managing
underwriter(s) for such offering, can be marketed at a price reasonably related
to the then current market value of such securities and without materially and
adversely affecting such offering.
 
“NASD” means the National Association of Securities Dealers, Inc. and any
successor organization thereto.
 

 
2

--------------------------------------------------------------------------------

 

"person" means an individual, corporation, partnership, limited liability
company, trust or other entity.
 
“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering, registering for sale any of the Registrable Securities and all
other amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference in such Prospectus.
 
“Registrable Securities” means the shares of Common Stock of the Company
beneficially owned by the Holders as of the effective date hereof; provided,
that any security’s status as a Registrable Security shall cease when the
registration rights with respect to such security shall have terminated pursuant
to Section 2.10.
 
“Registration Statement” means any registration statement of the Company which
registers for sale any of the Registrable Securities pursuant to the provisions
of this Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.
 
“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
Commission.
 
"Saratoga Group" means the group of persons comprised of the Saratoga Holders.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.
 
“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, or any similar federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect at the time.
 
“Underwritten Offering” means an offering pursuant to a Registration Statement
in which securities of the Company are sold (i) to an underwriter for reoffering
to the public or (ii) through a broker-dealer acting as a sales agent other than
ordinary trading transactions for which the broker-dealer is not required to
deliver a Prospectus (other than the base Prospectus forming a part of a shelf
Registration Statement filed pursuant to Rule 415 under the Securities Act). For
purposes of this Agreement only, a broker-dealer acting either as an underwriter
as described in clause (i) of the preceding sentence or as a sales agent as
described in clause (ii) thereof, is referred to as an
 

 
3

--------------------------------------------------------------------------------

 

"underwriter" and any agreement entered into with any such underwriter is
referred to as an "underwriting agreement".
 
ARTICLE 2  
 
REGISTRATION RIGHTS
 
SECTION 2.1  Shelf Registration.
 
2.1.1  The Company shall cause to be filed with the Commission on or prior to
January 1, 2008 (or such later date as a majority in interest of the Apollo
Electing Holders may agree), a shelf registration statement (the “Initial Shelf
Registration Statement”) pursuant to Rule 415 under the Securities Act (the
“Initial Shelf Registration”) on Form S-3 to cover resales by the Apollo
Electing Holders (as defined below) of Registrable Securities held by them at
the time of the filing of the Initial Shelf Registration Statement (the "Apollo
Initial Shelf Shares") and resales by the Saratoga Holders of up to the number
of Saratoga Initial Shelf Shares determined under Section 2.1.2). "Apollo
Electing Holders means AP Summerville, AREIF III and/or the limited partners of
AREIF III.”). The Company shall use its commercially reasonable best efforts to
cause such Initial Shelf Registration Statement to be declared effective by the
Commission on or prior to April 1, 2008 (or such later date as a majority in
interest of the Apollo Electing Holders may agree). The Company shall, subject
to Section 2.1.5, use its commercially reasonable best efforts to keep the
Initial Shelf Registration Statement continuously effective until the earlier of
(1) the sale of all Registrable Securities registered under the Initial Shelf
Registration; (2) when all of the Registrable Securities covered by the Initial
Shelf Registration Statement may be sold or transferred pursuant to Rule 144(k)
(or any similar provisions then in force) under the Securities Act or otherwise
and (3) April 1, 2010, which date shall be extended by the aggregate number of
days of any suspensions by the Company under Section 2.1.5 (such period being
referred to herein as the “Effectiveness Period”).
 
2.1.2  The Saratoga Holders shall be entitled to include in the Initial Shelf
Registration Statement that number of shares of Common Stock (the "Saratoga
Initial Shelf Shares") equal to 1,800,000 minus the number of shares, if any, in
excess of 2,000,000 that one or more of the Saratoga Holders have sold from
March 28, 2006 through the date on which the Initial Shelf Registration
Statement is declared effective with the Commission.
 
2.1.3  None of the Company nor any of its security holders other than the Apollo
Electing Holders and the Saratoga Holders (to the extent determined under
Section 2.1.2 above) shall have the right to include any of the Company’s
securities in the Initial Shelf Registration Statement.
 
2.1.4  A majority in interest of the Apollo Electing Holders may elect to effect
an offering of Registrable Securities under the Initial Shelf Registration
Statement
 

 
4

--------------------------------------------------------------------------------

 

pursuant to an Underwritten Offering. The Apollo Electing Holders electing to
participate in such Underwritten Offering shall select a managing underwriter or
underwriters of recognized national standing reasonably acceptable to the
Company. The Company will cooperate in the customary manner in such Underwritten
Offering. The Saratoga Holders shall have the right to include (pro rata based
on the number of shares of Common Stock held by each of the Saratoga Holders) in
such Underwritten Offering up to that number of Saratoga Initial Shelf Shares as
are then owned by the Saratoga Holders; provided, however, that if, in the
opinion of the of the managing underwriter(s) for such Underwritten Offering,
the total number of shares that the Apollo Electing Holders and the Saratoga
Holders wish to include in such Underwritten Offering exceeds the Maximum
Amount, then the Apollo Electing Holders who have elected to participate in such
offering shall be entitled to include (pro rata based on the number of shares of
Common Stock owned by each of them) their Proportionate Share (as defined below)
of the Maximum Amount in such offering and the Saratoga Holders who have elected
to participate in such offering shall be entitled to include (pro rata based on
the number of shares of Common Stock owned by each of them) their Proportionate
Share of the Maximum Amount in such offering. For these purposes, the term
"Proportionate Share" shall mean (i) with respect to the Apollo Electing
Holders, a fraction, the numerator of which is the Apollo Initial Shelf Shares
and the denominator of which is the sum of the Apollo Initial Shelf Shares and
the Saratoga Initial Shelf Shares and (ii) with respect to the Saratoga Holders,
a fraction, the numerator of which is the Saratoga Initial Shelf Shares and the
denominator of which is the sum of the Apollo Initial Shelf Shares and the
Saratoga Initial Shelf Shares. The Apollo Electing Holders shall have the right
to effect only one Underwritten Offering under the Initial Shelf Registration
Statement.
 
2.1.5  The Company may suspend the use of the Prospectus forming a part of the
Initial Shelf Registration Statement for a period not to exceed an aggregate of
180 days during the Effectiveness Period if the Board of Directors of the
Company shall have determined in good faith that because of valid business
reasons (not including avoidance of the Company’s obligations hereunder),
including the acquisition or divestiture of assets, pending corporate
developments and similar events, it is in the best interests of the Company to
suspend such use, and prior to suspending such use the Company provides the
Apollo Electing Holders and the Saratoga Holders with written notice of such
suspension, which notice need not specify the nature of the event giving rise to
such suspension.
 
SECTION 2.2  Registration on Demand.
 
2.2.1  Demand. At any time that is eighteen (18) months after the effective date
of this Agreement ("Demand Date"), upon the written request (each, a “Demand”;
collectively, “Demands”) of a majority in interest of the Apollo Holders, a
majority in interest of the Baty Holders or a majority in interest of the
Saratoga Holders (the “Demand Holders”) that the Company effect the registration
under the Securities
 

 
5

--------------------------------------------------------------------------------

 

Act of the number of Registrable Securities specified by the Demand Holders, the
Company shall, subject to the provisions hereof, file, as soon as practicable
and in any event within 60 days after the Demand is received from the Demand
Holders, the registration under the Securities Act of the Registrable Securities
on behalf of the Holders and any of their Affiliates which the Company has been
so requested to register by the Demand Holders (each, a “Demand Registration”)
and shall use its commercially reasonable best efforts, subject to Section 2.6
below, to cause the same to be declared effective by the Commission as soon as
practicable and in any event within 120 days after receipt of such Demand.
Requests from any Holder to include shares in a registration pursuant to Section
2.3 and the Initial Shelf Registration Statement provided for in Section 2.1
shall not constitute a Demand for purposes of this Section 2.2.1.
 
2.2.2  Shelf Registration. In addition to the Initial Shelf Registration
Statement provided for in Section 2.1, at any time after the Demand Date that
the Company is eligible to use a short-form registration statement for
registering securities for sale to the public at large, a majority in interest
of the Apollo Holders, a majority in interest of the Baty Holders or a majority
in interest of the Saratoga Holders may, at their option, request (a “Shelf
Demand”) that a Registration be effected on a delayed or continuous basis,
pursuant to Rule 415 under the Securities Act (the “Demand Shelf Registration”).
The Company agrees to keep effective such registration statement (the “Demand
Shelf Registration Statement”), subject to Section 2.6 below, until the earlier
of (a) such date as of which all the Registrable Securities under the Demand
Shelf Registration Statement have been disposed of in the manner described in
such registration statement, (b) when all of the Registrable Securities covered
by the Demand Shelf Registration Statement may be sold or transferred pursuant
to Rule 144(k) (or any similar provisions then in force) under the Securities
Act or otherwise and (3)  one year after the date on which such Demand Shelf
Registration Statement is declared effective; provided, however, that the
one-year period for which the Demand Shelf Registration Statement shall be
effective shall be extended on a day-for-day basis for any day during such
period that the Holders are unable to sell shares of Registrable Securities
pursuant to the Demand Shelf Registration Statement due to a delay or suspension
imposed by the Company under Section 2.6; provided, further, that no more than
one (1) Shelf Demand may be made by each of the Apollo Group, the Baty Group and
the Saratoga Group pursuant to this Section 2.2.2.
 
2.2.3  Registration Statement Form. Registrations under this Section 2.2 shall
be on such appropriate registration form of the Commission as shall be
reasonably selected by the Company. The Company shall include in any such
registration statement all information which, in the opinion of counsel to the
Company, is required to be included.
 
2.2.4  Limitations on Registration on Demand; Shelf Registrations. The Company
shall not be required to prepare and file a registration statement pursuant to
 

 
6

--------------------------------------------------------------------------------

 

this Section 2.2 which would become effective within 120 days (or such shorter
period as may be acceptable to the Company) following the effective date of a
registration statement (other than pursuant to registrations on Form S-4 or Form
S-8 or any successor form or forms) filed by the Company with the Commission
pertaining to an Underwritten Offering of convertible debt securities or equity
securities for cash for the account of the Company or another holder of
securities of the Company. Notwithstanding anything in this Section 2.2 to the
contrary, in no event shall the Company be required to effect in the aggregate,
more than two (2) registrations pursuant to this Section 2.2 for each of the
Apollo Group, the Baty Group and the Saratoga Group.
 
2.2.5  Holders, Ability to Withdraw Registration Statement. The Demand Holder
shall have the right to request that the Company not have a registration
statement filed pursuant to a Demand declared effective. If the Demand Holders
elect to pay or reimburse the Company for the Company’s out-of-pocket expenses
incurred in connection with such registration, or if the Demand Holders withdraw
their Demand during the pendency of a delay as described in Section 2.6, such
withdrawn registration statement shall not be counted for purposes of the
requests for registration to which such Demanding Holder is entitled pursuant to
Section 2.2.1 hereof.
 
2.2.6  Registration of Other Securities. A registration statement filed pursuant
to the request of the Demand Holders may, subject to the provisions of Section
2.9 hereof, include (a) Registrable Securities of Holders not making a demand
pursuant to this Section 2.2.1 or 2.2.2 and (b) other securities of the Company
with respect to which registration rights have been granted and may include
securities of the Company being sold for the account of the Company.
 
SECTION 2.3  Incidental Registration. If the Company, at any time or any one or
more occasions after the effective date of this Agreement, proposes to register
(other than pursuant to Section 2.1) any shares of Common Stock under the
Securities Act for sale to the public, whether for its own account or for the
account of other security holders or both (other than pursuant to registrations
on Form S-4 or Form S-8 or any successor form or forms) the Company shall give
not less than 15 days’ nor more than 90 days’ prior written notice to each
Holder of Registrable Securities of its intention to do so. Upon the written
request from the Holders of Registrable Securities given within twenty (20) days
after receipt of such notice from the Company, the Company will use its
commercially reasonable best efforts to cause the Registrable Securities
requested to be registered to be so registered under the Securities Act. A
request pursuant to this Section 2.3 shall state the number of Registrable
Securities requested to be registered and the intended method of distribution
thereof. In connection with any registration subject to this Section 2.3, the
Holders shall enter into such underwriting, lock-up and other agreements, and
shall execute and complete such questionnaires and other documents, as are
reasonably requested by the representative of the underwriters. The Company
shall have the right to delay, suspend, terminate or withdraw any registration
 

 
7

--------------------------------------------------------------------------------

 

initiated by it under this Section 2.3 prior to the effectiveness of such
registration for any reason whether or not any Holder has elected to include any
securities in such registration. Notwithstanding any other provision of this
Agreement, if the representative of the underwriters advises the Company in
writing that marketing factors require a limitation on the number of shares to
be underwritten, the number of shares to be included in the underwriting or
registration shall be allocated as set forth in Section 2.9 hereof.
 
No registration effected under this Section 2.3 shall relieve the Company of its
obligation to effect a registration required under Section 2.1 or 2.2.
 
SECTION 2.4  Effective Registration Statement. A registration pursuant to
Section 2.1 and Section 2.2 shall not be deemed to have been effected (a) unless
a registration statement with respect thereto has become effective, (b) if after
it has become effective, such registration is interfered with by any stop order,
injunction or other order or requirement of the Commission or other governmental
agency or court for any reason not attributable to the Holders and has not
thereafter become effective, (c) if the conditions to closing specified in the
underwriting agreement, if any, entered into in connection with such
registration are not satisfied or waived, other than by reason of a failure on
the part of the Holders, or (d) if an Initial Shelf Registration Statement or a
Demand Shelf Registration Statement, if such registration statement has not been
kept effective for the periods set forth in Sections 2.1.1 and 2.2.2,
respectively.
 
SECTION 2.5  Underwritten Offering; Selection of Underwriter. If the Holders of
Registrable Securities so elect, an offering of Registrable Securities pursuant
to a registration under Section 2.2.1 may be effected in the form of an
Underwritten Offering. If a registration under Section 2.2.1 is an Underwritten
Offering, the Demand Holders shall select a managing underwriter or underwriters
of recognized national standing reasonably acceptable to the Company to
administer the offering. The Company will cooperate in the customary manner in
such Underwritten Offering.
 
SECTION 2.6  Suspension. The Company may delay, suspend, delay the effectiveness
of or withdraw the registration of the Registrable Securities required pursuant
to Section 2.2, or the preparation or furnishing of a supplemental or amended
Prospectus pursuant to Section 2.7(l), for an aggregate of 120 days per year (on
a rolling twelve month basis) if the Board of Directors of the Company shall
have determined in good faith that because of valid business reasons (not
including avoidance of the Company’s obligations hereunder), including the
acquisition or divestiture of assets, pending corporate developments and similar
events, it is in the best interests of the Company to suspend such use, and
prior to suspending such use the Company provides the Holders whose shares are
covered by the registration
 

 
8

--------------------------------------------------------------------------------

 

statement with written notice of such suspension, which notice need not specify
the nature of the event giving rise to such suspension.  
 
SECTION 2.7  Registration Procedures. In connection with the registration of any
Registrable Securities in accordance with this Article 2, the Company shall
effect such registrations to permit the sale of such Registrable Securities in
accordance with the intended method or methods of disposition thereof, and
pursuant thereto the Company shall as expeditiously as possible:
 
(a)  prepare and file with the Commission within the time limits prescribed
herein a Registration Statement with respect to such securities and use its
commercially reasonable best efforts to cause such Registration Statement to
become effective and remain effective as provided herein;
 
(b)  prepare and file with the Commission such amendments and post-effective
amendments to each Registration Statement as may be necessary and, subject to
Section 2.1.5 and Section 2.6 herein, use its commercially reasonable best
efforts to keep such Registration Statement continuously effective; cause the
related Prospectus to be supplemented by any required Prospectus supplement, and
as so supplemented to be filed pursuant to Rule 424 (or any similar provisions
then in force) under the Securities Act; and comply with the provisions of the
Securities Act, the Securities Exchange Act and the rules and regulations of the
Commission promulgated thereunder applicable to it with respect to the
disposition of all securities covered by such Registration Statement as so
amended or in such Prospectus as so supplemented; the Company shall not be
deemed to have used its commercially reasonable best efforts to keep a
registration statement effective during a period if it voluntarily takes any
action that results in participating Holders not being able to sell such
Registrable Securities during such period, unless such action (i) is required
under applicable law, (ii) is permitted pursuant to Sections 2.1.5 and 2.6, or
(iii) is determined in good faith by the Board of Directors of the Company to be
in the Company’s best interest;
 
(c)  notify the Holders of Registrable Securities and underwriters, if any,
promptly (but in any event within two business days), and confirm such notice in
writing, (i) when a Prospectus or any Prospectus supplement or post-effective
amendment has been filed, and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of the
issuance (or, to the Company’s best knowledge, the threat or contemplation) by
the Commission of any stop order suspending the effectiveness of such
Registration Statement or of any order preventing or suspending the use of any
preliminary prospectus or the initiation of any proceedings for that purpose,
(iii) of any request by the Commission for amendments or supplements to a
Registration Statement or related Prospectus or for additional information,
(iv) if at any time the representations and warranties of the Company contained
in any agreement contemplated by Section 2.7(q) and Section 2.7(r) below
 

 
9

--------------------------------------------------------------------------------

 

cease to be true and correct, (v) of the reasonable determination of the Company
that a post-effective amendment to such Registration Statement would be
appropriate, and (vi) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of a Registration Statement or any of the Registrable Securities for offer or
sale in any jurisdiction, or the initiation or threatening of any proceeding for
such purpose;
 
(d)  use every reasonable effort to prevent the issuance of any order suspending
the effectiveness of a Registration Statement or of any order preventing or
suspending the use of a Prospectus or suspending the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction, and, if any such order is issued, to obtain the withdrawal of any
such order at the earliest possible moment;
 
(e)  if requested by the managing underwriters or the Holders of Registrable
Securities, (i) promptly incorporate in a Prospectus supplement or
post-effective amendment such information as the managing underwriters and the
Company agree should be included therein and as may be required by applicable
law, (ii) make all required filings of such Prospectus supplement or such
post-effective amendment as is commercially reasonable after the Company has
received notification of the matters to be incorporated in such Prospectus
supplement or such post-effective amendment and (iii) supplement or make
amendments to such Registration Statement; provided, however, that the Company
shall not be required to take any of the actions in this Section 2.7(e) which
are not, in the opinion of counsel for the Company, in compliance with
applicable law;
 
(f)  furnish to each seller and to each duly authorized broker or underwriter of
each seller such number of authorized copies of a Prospectus, including copies
of a preliminary Prospectus, in conformity with the requirements of the
Securities Act, and such other customary documents as such seller, broker or
underwriter may reasonably request in order to facilitate the public sale or
other disposition of the Registrable Securities owned by such seller; the
Company consents to the use of such Prospectus or any amendment or supplement
thereto by each seller of Registrable Securities and the underwriters, if any,
in connection with the offering and sale of the Registrable Securities covered
by such Prospectus or any amendment or supplement thereto;
 
(g)  use its commercially reasonable best efforts to register or qualify (and to
keep each such registration and qualification effective, including through new
filings, renewals or amendments, during the period such registration statement
is required to be kept effective) the securities covered by such Registration
Statement under such securities or blue sky laws of such jurisdictions as each
seller shall reasonably request, and do any and all other reasonable acts and
things which may be necessary under such securities or blue sky laws to enable
such seller to consummate
 

 
10

--------------------------------------------------------------------------------

 

the public sale or other disposition in such jurisdictions of the Registrable
Securities to be sold by such seller, except that the Company shall not for any
such purpose be required to qualify to do business as a foreign corporation, or
to consent to the jurisdiction of any court or subject itself to suit in any
jurisdiction wherein it is not qualified;
 
(h)  before filing the Registration Statement or Prospectus or amendments or
supplements thereto, furnish to Counsel for the Holders of Registrable
Securities included in such Registration Statement copies of all such documents
proposed to be filed, all of which shall be subject to the review and comment of
such Counsel in the exercise of their reasonable judgment;
 
(i)  use its commercially reasonable best efforts to cause such Registrable
Securities covered by such Registration Statement to be registered with or
approved by such other governmental agencies or authorities exercising
jurisdiction over the Company as may be necessary to enable the seller or
sellers thereof to consummate the disposition of such Registrable Securities;
 
(j)  in connection with an Underwritten Offering, participate, to the extent
reasonably requested by the managing underwriter for the offering or the Holders
of Registrable Securities, in customary efforts to sell the securities under the
offering, including, without limitation, participating in “road shows”;
 
(k)  cause the Registrable Securities covered by each Registration Statement to
be registered with or approved by such other governmental agencies or
authorities as may be necessary to enable the seller or sellers thereof or the
underwriters, if any, to consummate the disposition of such Registrable
Securities;
 
(l)  notify each seller of any such Registrable Securities covered by such
Registration Statement, of the Company’s becoming aware that such Registration
Statement or the Prospectus included in such Registration Statement, as then in
effect, or any document incorporated or deemed to be incorporated therein by
reference, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and, at the written request of any such seller, but subject to
Sections 2.1.5 and 2.6, promptly prepare a supplement or post-effective
amendment to each Registration Statement or a supplement to the related
Prospectus or any document incorporated therein by reference, or file any other
document so that, as thereafter delivered to the purchasers of such Registrable
Securities, such Prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading;
 
 
11

--------------------------------------------------------------------------------

 
(m)  comply with all applicable rules and regulations of the Commission, and
make generally available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve
consecutive months beginning with the first day of the Company’s first calendar
quarter after the effective date of the Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder;
 
(n)  use its commercially reasonable best efforts to cause all such Registrable
Securities covered by such Registration Statement to be listed or quoted on the
principal securities exchange on which similar securities issued by the Company
are then listed or quoted, if the listing or quoting of such Registrable
Securities is then permitted under the rules of such exchange;
 
(o)  provide a transfer agent, registrar and/or trustee, as applicable, for all
such Registrable Securities covered by such Registration Statement not later
than the effective date of such Registration Statement;
 
(p)  cooperate with the selling holders of Registrable Securities and the
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold, which certificates
shall not bear any restrictive legends; and enable such Registrable Securities
to be in such denominations and registered in such names as the underwriters, if
any, or holders may reasonably request at least two business days prior to any
sale of Registrable Securities in a firm commitment Underwritten Offering, or at
least ten business days prior to any other such sale;
 
(q)  in connection with an Underwritten Offering, enter into an underwriting
agreement with such underwriters for such offering, such agreement to be
reasonably satisfactory in substance and form to the Company and to the Holders
of Registrable Securities participating therein, and to contain such
representations and warranties by the Company and such other terms as are
generally prevailing in agreements of that type or may reasonably be requested
by the underwriters, including, without limitation, indemnification and
contribution to the effect and to the extent provided herein;
 
(r)  enter into such customary agreements and take all such other customary
actions reasonably requested in connection therewith (including those reasonably
requested by the managing underwriters, if any, or the Holders of Registrable
Securities) in order to expedite or facilitate the disposition of such
Registrable Securities and in such connection, whether or not an underwriting
agreement is entered into and whether or not the registration is an underwritten
registration (i) make such representations and warranties to the Holders of
Registrable Securities and the underwriters, if any, with respect to the
business of the Company and its subsidiaries, the Registration Statement, the
Prospectus, and documents, if any
 

 
12

--------------------------------------------------------------------------------

 

incorporated or deemed to be incorporated by reference in the Registration
Statement, in each case, in form, substance and scope as are customarily made by
issuers to underwriters in Underwritten Offerings and confirm the same if and
when requested; (ii) obtain opinions of counsel to the Company and updates
thereof (which counsel and opinions (in form, scope and substance) shall be
reasonably satisfactory to the managing underwriters, if any, and the Holders of
Registrable Securities) addressed to the Holders of Registrable Securities and
each of the underwriters, if any, covering the matters customarily covered in
opinions requested in Underwritten Offerings and such other matters as may be
reasonably requested by the Holders of Registrable Securities and such
underwriters, (iii) obtain “cold comfort” letters and updates thereof from the
independent certified public accountants of the Company (and, if necessary, any
other certified public accountants of any subsidiary of the Company or of any
business acquired by the Company for which financial statements and financial
data is or is required to be included in the Registration Statement) addressed
to the Holders of Registrable Securities and each of the underwriters, if any,
such letters to be in customary form and covering matters of the type
customarily covered in “cold comfort” letters in connection with Underwritten
Offerings; (iv) if an underwriting agreement is entered into, cause the same to
contain indemnification provisions and procedures no less favorable than those
set forth in Section 2.12 hereof (or such other provisions and procedures
acceptable to the Holders of Registrable Securities) with respect to all parties
to be indemnified pursuant to said Section; and (v) deliver such documents and
certificates as may be requested by the Holders of Registrable Securities and
the managing underwriters, if any, to evidence the continued validity of the
representations and warranties of the Company made pursuant to clause (i) above
and to evidence compliance with any customary conditions contained in the
underwriting agreement or other agreement entered into by the Company;
 
(s)  cooperate with the Holders of Registrable Securities and each underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
NASD;
 
(t)  upon execution and delivery of such confidentiality agreements as the
Company shall reasonably request (which agreement shall not restrict any such
person’s obligations under applicable securities laws), make available for
inspection by any seller of such Registrable Securities covered by such
Registration Statement, by any underwriter participating in any disposition to
be effected pursuant to such Registration Statement and by any attorney,
accountant or other agent retained by the sellers or any such underwriter,
pertinent financial and other records, pertinent corporate documents and
properties of the Company, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such Registration
Statement, all as necessary to conduct a reasonable investigation within the
meaning of Section 11 of the Securities Act; and
 

 
13

--------------------------------------------------------------------------------

 

If any such Registration Statement refers to any Holder by name or otherwise as
the holder of any securities of the Company, then such Holder shall have the
right to require the insertion therein of language, in form and substance
satisfactory to such Holder, to the effect that the holding by such Holder of
such securities is not to be construed as a recommendation by such Holder of the
investment quality of the Company’s securities covered thereby and that such
holding does not imply that such Holder will assist in meeting any future
financial requirements of the Company; provided, that in the event that such
reference to such Holder by name or otherwise is not in the judgment of the
Company, as advised by counsel, required by the Securities Act or any similar
federal statute or any state “blue sky” or securities law then in force, the
Company may delete the reference to such Holder rather than include such
language.
 
SECTION 2.8  Expenses. All expenses incurred in effecting the registrations
(whether or not such registrations are consummated) provided for in this Article
2, including without limitation all registration and filing fees, printing
expenses, fees and disbursements of counsel for the Company, expenses of any
audits incident to or required by any such registration (including the costs of
any comfort letters) and expenses of complying with the securities or blue sky
laws of any jurisdictions pursuant to Section 2.7(g) hereof, transfer taxes,
fees of transfer agents, registrars and trustees, costs of insurance,
duplicating fees, delivery expenses, expenses incurred with the listing of the
securities on any securities exchange, shall be paid by the Company; provided,
however, that such the Company shall not bear any underwriting discounts and
commissions relating to Registrable Securities. 
 
SECTION 2.9  Marketing Restrictions. If (i) a Holder of Registrable Securities
requests registration of Registrable Securities as contemplated by Section 2.2
or Section 2.3, (ii) the offering proposed to be made is to be an Underwritten
Offering, and (iii) the managing underwriters of such public offering are of the
opinion that the total amount of securities to be included in such offering
would exceed the Maximum Amount, then the rights of the Holders of Registrable
Securities and the holders of other securities having the right to include such
securities in such such Underwritten Offering shall be as follows:
 
(a)  If such Underwritten Offering shall have been proposed by the Company,
(a) the Company shall be entitled to participate in such Underwritten Offering
first; (b) then Holders of Registrable Securities who elect to participate shall
be entitled to participate in such Underwritten Offering (pro rata based on the
number of shares of Common Stock held by the participating Holders of
Registrable Securities (on an as converted basis), and in accordance with other
relative priorities, if any, as shall exist among them); and (c) then other
holders of securities of the Company, if any, entitled to participate pursuant
to any other agreement between the Company and such holders shall be entitled to
participate in such Underwritten Offering (with the holders of such securities
being entitled to participate in accordance with other relative priorities, if
 

 
14

--------------------------------------------------------------------------------

 

any, as shall exist among them), in each case with further pro rata allocations
to the extent any such person has requested registration of fewer securities
than such person is entitled to have registered so that the number of securities
to be included in such registration will not exceed the Maximum Amount;
 
(b)  If such Underwritten Offering shall have been requested by the Demand
Holders pursuant to Section 2.2 hereof, (1) the Holders of Registrable
Securities shall be entitled to participate in such Underwritten Offering (pro
rata based on the number of Registrable Securities (on an as converted basis)
held by each) first; (2) then the Company will be entitled to participate in
such Underwritten Offering and (3) then the other security holders of the
Company, if any, entitled to participate pursuant to any other agreement between
the Company and such holders will be entitled to participate in such
Underwritten Offering (with the holders of such securities being entitled to
participate in accordance with the relative priorities, if any, as shall exist
among them), in each case with further pro rata allocations to the extent any
such person has requested to include in such Underwritten Offering fewer
securities than such person is entitled to have included in such Underwritten
Offering so that the number of securities to be included in such Underwritten
Offering will not exceed the Maximum Amount;
 
(c)  If such Underwritten Offering shall have been requested by the holders of
other securities pursuant to a right granted by the Company to request such
Underwritten Offering, (A) the holders requesting such Underwritten Offering
shall be entitled to participate in such registration (with such holders being
entitled to participate in accordance with the relative priorities, if any, as
shall exist among them) first; (B) then the Holders of Registrable Securities,
the Company and other holders of securities of the Company entitled to
participate pursuant to any other agreement between the Company and such holders
shall be entitled to participate in such registration (pro rata based on the
number of shares of Common Stock held by each Holder, the number of shares
proposed to be registered by the Company and the number of shares held by other
holders of securities (on an as converted basis) and in accordance with the
other relative priorities, if any, as shall exist among them), in each case with
further pro rata allocations to the extent any such person has requested
registration of fewer securities than such person is entitled to have registered
so that the number of securities to be included in such registration will not
exceed the Maximum Amount; and
 
(d)  no securities (issued or unissued) other than those registered and included
in the Underwritten Offering shall be offered for sale or other disposition in a
transaction which would require registration under the Securities Act (but
excluding any issuance of shares pursuant to registrations on Form S-4 or Form
S-8 or any successor form or forms) until the expiration of 90 days after the
effective date of the Registration Statement in which Registrable Securities
were included pursuant to Section 2.3 or such shorter period as may be
acceptable to the Company and the
 

 
15

--------------------------------------------------------------------------------

 

Holders of a majority of the Registrable Securities who may be participating in
such offering.
 
In the event that any Major Shareholder Group proposes to sell, pursuant to a
then-effective Demand Registration Statement, more than 30% of the shares of
Common Stock then owned by such Major Shareholder Group in a transaction or
series of related transactions not involving an Underwritten Offering, then such
Major Shareholder Group shall notify the designated representatives of the other
Major Shareholder Groups a reasonable period of time prior to such proposed sale
and each of the other Major Shareholder Groups shall have the right, exercisable
upon prompt notice to the designated representative of the Major Shareholder
Group proposing the sale, to participate in such sale on a pro rata basis (in
accordance with the number of shares of Common Stock then held by each Major
Shareholder Group). For these purposes, Stuart Koenig shall be the designated
representative of the Apollo Group, David Niemiec shall be the designated
representative of the Saratoga Group and Baty will be the designated
representative of the Baty Group.
 
SECTION 2.10  Termination of Rights. Notwithstanding the foregoing provisions of
this Article 2, the rights to registration shall terminate as to any particular
Registrable Securities when (a) a Registration Statement covering such
Registrable Securities has been declared effective and such Registrable
Securities have been disposed of in accordance with such effective Registration
Statement, (b) written opinion(s), to the effect that such Registrable
Securities may be sold without registration under the Securities Act or
applicable state law and without restriction as to the volume and timing of such
sale, shall have been received from counsel for the Company reasonably
acceptable to the Holders of a majority of such Registrable Securities sought to
be sold, or (c) such Registrable Securities have been sold in a transaction in
which the transferee receives a certificate without a restrictive legend.
 
SECTION 2.11  Rule 144. The Company shall file the reports required to be filed
by it under the Securities Act and the Securities Exchange Act and the rules and
regulations promulgated thereunder (or, if the Company is not required to file
such reports, it will, upon the written request of any Holder of Registrable
Securities as soon as practicable, make publicly available such information as
is necessary to permit sales under Rule 144), and will take such further actions
as any Holder of Registrable Securities may reasonably request, all to the
extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemption provided by Rule 144. Upon the request of any Holder of
Registrable Securities, the Company shall deliver to such Holder a written
statement as to whether it has complied with such requirements.
 
SECTION 2.12  Indemnification. 
 
 
16

--------------------------------------------------------------------------------

 
(a)  In the event of any registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, the Company will, and hereby does,
indemnify and hold harmless, to the fullest extent permitted by law, the seller
of any Registrable Securities covered by such Registration Statement, its
directors and officers or general and limited partners (and the directors and
officers thereof) (each, a “Person”), each person who participates as an
underwriter or qualified independent underwriter/pricer (“independent
underwriter”), if any, in the offering or sale of such securities, each officer,
director or partner of such underwriter or independent underwriter, and each
other Person, if any, who controls such seller or any such underwriter within
the meaning of the Securities Act, against any and all losses, claims, damages
or liabilities, joint or several, and expenses (including fees of counsel and
any amounts paid in any settlement approved by the Company (which such approval
shall not be unreasonably withheld or delayed)) to which such seller, any such
director or officer or general or limited partner or any such underwriter or
independent underwriter, such officer, director or partner of such underwriter
or independent underwriter or controlling person may become subject under the
Securities Act, common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof), or expenses arise out of or are based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement under which such securities were registered under the
Securities Act or the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (ii) any untrue statement or alleged untrue statement of a
material fact contained in any preliminary, final or summary Prospectus
(together with the documents incorporated by reference or filed with the
Commission) and any amendment thereof or supplement thereto, or the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (iii) any violation
by the Company of any federal or state rule or regulation applicable to the
Company and relating to action required of or inaction by the Company in
connection with any such registration, and the Company will reimburse as
incurred such seller and each such director, officer, general or limited
partner, underwriter, independent underwriter, director, or officer or partner
of such underwriter or independent underwriter and controlling person for any
legal or any other expenses incurred by any of them in connection with
investigating or defending any such loss, claim, liability, action or
proceeding; provided, that the Company shall not be liable to any such seller or
any such director, officer, general or limited partner, underwriter, independent
underwriter, director or officer or partner of such underwriter or independent
underwriter or controlling person in any such case to the extent that any such
loss, claim, damage, liability (or action or proceeding, whether commenced or
threatened, in respect thereof) or expense arises out of or is based upon
(A) any untrue statement or alleged untrue statement or omission or alleged
omission made in such Registration Statement or amendment thereof or supplement
thereto or in any such
 

 
17

--------------------------------------------------------------------------------

 

preliminary, final or summary Prospectus in reliance upon and in conformity with
information furnished to the Company in writing by or on behalf of any such
seller or any such director, officer, general or limited partner, underwriter,
independent underwriter, director or officer or partner of such underwriter or
independent underwriter or controlling person, expressly for use in the
preparation thereof or (B) the failure of any such seller or any such director,
officer, general or limited partner, underwriter, independent underwriter or
controlling person, to comply with any legal requirement applicable to him to
deliver a copy of a Prospectus or any supplements or amendments thereto after
the Company has made such documents available to such Persons. Such indemnity
and reimbursement of expenses shall remain in full force and effect following
the transfer of such securities by such seller.
 
(b)  The Company, as a condition to including any Registrable Securities in any
Registration Statement filed in accordance with this Agreement, shall have
received an undertaking reasonably satisfactory to it from the prospective
seller of such Registrable Securities and any underwriter or independent
underwriter, to indemnify and hold harmless (in the same manner and to the same
extent as set forth in paragraph (a) of this Section 2.12) the Company and its
directors and officers and all other prospective sellers and their directors,
officers, general and limited partners and respective controlling Persons
(within the meaning of the Securities Act) with respect to any statement or
alleged statement in or omission or alleged omission from such Registration
Statement, any preliminary, final or summary Prospectus contained therein, or
any amendment or supplement thereto, if such statement or alleged statement or
omission or information has been furnished to the Company or its representative
by or on behalf of such seller or underwriter expressly for use in the
preparation of such Registration Statement, preliminary, final or summary
Prospectus or amendment or supplement; provided, however, that the aggregate
amount which any such seller or prospective seller shall be required to pay
pursuant to such undertaking shall be limited to the amount of the net proceeds
received by such Person upon the sale of the Registrable Securities pursuant to
the Registration Statement giving rise to such claim. Such indemnity shall
remain in full force and effect following the transfer of such securities by
such seller.
 
(c)  As soon as possible after receipt by an indemnified party hereunder of
written notice of the commencement of any action or proceeding with respect to
which a claim for indemnification may be made pursuant to this Section 2.12,
such indemnified party will, if a claim in respect thereof is to be made against
an indemnifying party, give written notice to the latter of the commencement of
such action; provided, that the failure of any indemnified party to give notice
as provided herein shall not relieve the indemnifying party of its obligations
under the preceding paragraphs of this Section 2.12, except to the extent that
the indemnifying party is actually and materially prejudiced by such failure to
give notice. If any such claim or action shall be brought against an indemnified
party, and it shall notify the indemnifying party thereof, the indemnifying
party shall be entitled to participate therein, and, to the
 

 
18

--------------------------------------------------------------------------------

 

extent that it wishes, jointly with any other similarly notified indemnifying
party, to assume the defense thereof with counsel reasonably satisfactory to the
indemnified party. After notice from the indemnifying party to such indemnified
party of its election to assume the defense of such claim or action, the
indemnifying party shall not be liable to the indemnified party under this
Section 2.12 for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defense thereof unless the indemnifying
party has failed to assume the defense of such claim or to employ counsel
reasonably satisfactory to such indemnified party; provided that the indemnified
parties shall have the right to employ one counsel (in each case together with
appropriate local counsel) (such counsel to be selected by the Holders of a
majority of the Registrable Securities included in such registration) to
represent such indemnified parties if, in such indemnified parties’ reasonable
judgment, a conflict of interest between the indemnified parties and the
indemnifying parties exists or may exist in respect of such claim, and in that
event the fees and expenses of such separate counsel shall be paid as incurred
by the indemnifying party. No indemnifying party will consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimants or plaintiffs to such indemnified party
of an unconditional release from all liability in respect to such claim or
litigation. No indemnifying party will be liable for any settlement effected
without its prior written consent, which consent will not be unreasonably
withheld or delayed.
 
(d)  Indemnification similar to that specified in the preceding paragraphs of
this Section 2.12 (with appropriate modifications) shall be given by the Company
and each seller of Registrable Securities with respect to any required
registration or other qualification of securities under any state securities and
“blue sky” laws.
 
(e)  If the indemnification provided for in this Section 2.12 is unavailable or
insufficient to hold harmless an indemnified party under Section 2.12(a) or (b)
of this Agreement, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of the losses, claims,
damages or liabilities referred to in Section 2.12(a) or (b) in such proportion
as is appropriate to reflect the relative fault of the indemnifying party on the
one hand and the indemnified party on the other hand in connection with
statements or omissions which resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or other omission or
alleged omission to state a material fact relates to information supplied by the
indemnifying party or the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statements or omission. The parties hereto agree that it would not be
just and equitable if contributions pursuant to this Section 2.12(e) were to be
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the first
sentence of this Section 2.12(e). The
 

 
19

--------------------------------------------------------------------------------

 

amount paid by an indemnified party as a result of the losses, claims, damages
or liabilities referred to in the first sentence of this Section 2.12(e) shall
be deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim (which shall be limited as provided in Section 2.12(c) if the indemnifying
party has assumed the defense of any such action in accordance with the
provisions thereof) which is the subject of this Section 2.12(e). No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. Promptly after receipt by an
indemnified party under this Section 2.12(e) of notice of the commencement of
any action against such party in respect of which a claim for contribution may
be made against an indemnifying party under this Section 2.12(e), such
indemnified party shall notify the indemnifying party in writing of the
commencement thereof if the notice specified in Section 2.12(c) has not been
given with respect to such action; provided that the omission so to notify the
indemnifying party shall not relieve the indemnifying party from any liability
which it may have to any indemnified party otherwise under this Section 2.12(e),
except to the extent that the indemnifying party is actually and materially
prejudiced by such failure to give notice. Notwithstanding anything in this
Section 2.12(e) to the contrary, no indemnifying party (other than the Company)
shall be required pursuant to this Section 2.12(e) to contribute any amount in
excess of the net proceeds received by such indemnifying party from the sale of
Registrable Securities in the offering to which the losses, claims, damages or
liabilities of the indemnified parties relate.
 
(f)  The provisions of this Section 2.12 shall be in addition to any other
rights to indemnification or contribution which any indemnified party may have
pursuant to law or contract and shall remain in full force and effect following
the transfer of the Registrable Securities by any such party.
 
SECTION 2.13  Agreements of Holders.
 
(a)  Each Holder of Registrable Securities shall advise the Company of the dates
on which any disposition of Registrable Securities hereunder is expected to
commence and terminate, the number of Registrable Securities expected to be
sold, the method of disposition, and such other information as the Company may
reasonably request in order to supplement the Prospectus in accordance with the
rules and regulations of the Commission.
 
(b)  Each Holder of Registrable Securities agrees by acquisition of such
Registrable Securities that, upon receipt of a notice from the Company under
Section 2.7(l) of the Company’s becoming aware that the Prospectus included in
the Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were
 

 
20

--------------------------------------------------------------------------------

 

made, not misleading, such Holder shall not dispose of, sell or offer for sale
Registrable Securities under the Registration Statement until such Holder
receives (i) copies of the supplemented or amended Prospectus or until counsel
for the Company shall have determined that such disclosure is not required due
to subsequent events, (ii) notice in writing (the “Advice”) from the Company
that the use of the Prospectus may be resumed, and (iii) copies of any
additional or supplemental filings that are incorporated by reference in the
Prospectus.
 
(c)  In the event the Company shall give any such notice, the time period
regarding the effectiveness of the Registration Statement set forth in this
Article 2 shall be extended by the number of days during the period from and
including the date of the giving of such notice to and including the date when
each selling Holder covered by the Registration Statement shall have received
the copies of the supplemented or amended Prospectus, the Advice and any
additional or supplemental filings that are incorporated by reference in the
Prospectus.
 
ARTICLE 3  
 
CHANGES IN REGISTRABLE SECURITIES
 
If, and as often as, there is any change in the Registrable Securities by way of
a combination or reclassification, or through a merger, consolidation,
reorganization or recapitalization, or by any other means, appropriate
adjustment shall be made in the provisions hereof so that the rights and
privileges granted hereby shall continue with respect to the Registrable
Securities as so changed.
 
ARTICLE 4  
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to the Holders of the Registrable Securities
as of the date of this Agreement as follows:
 
SECTION 4.1  Due Authorization. The execution, delivery and performance of this
Agreement by the Company has been duly authorized by all requisite action.
 
SECTION 4.2  Binding Obligation. This Agreement has been duly executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company.
 
SECTION 4.3  No Violation. The execution, delivery and performance of this
Agreement, and the consummation of the transactions contemplated herein, by the
Company does not violate any provision of law, any order of any court or other
agency of government, any organizational document of the Company or any
provision of any material indenture, agreement or other instrument to which the
Company or any of its properties or assets is bound, or conflict with, result in
a breach of or constitute (with
 

 
21

--------------------------------------------------------------------------------

 

due notice or lapse of time or both) a default under any such indenture,
agreement or other instrument or result in the creation or imposition of any
lien, charge or encumbrance of any nature whatsoever upon any of the properties
or assets of the Company which violation, conflict, breach or default or lien,
charge, restriction or encumbrance would have a material adverse effect on the
business, condition (financial or otherwise) of the Company taken as a whole.
 
SECTION 4.4  Government Action. No action has been taken and no statute, rule or
regulation or order has been enacted, no injunction, restraining order or order
of any nature has been issued by a federal or state court of competent
jurisdiction and no action, suit or proceeding is pending against or affecting
or threatened against, the Company before any court or arbitrator or any
governmental body, agency or official which, if adversely determined, would in
any manner draw into question the validity of this Agreement. Other than filings
required with the Commission and under state securities laws, no action or
approval by, or filing or registration with, any court or governmental agency or
body is required for the consummation of the transactions contemplated by this
Agreement by the Company.
 
ARTICLE 5  
 
BENEFITS OF AGREEMENT
 
The obligations of the Company under this Agreement shall inure to the benefit
of, and be enforceable by, the initial Holders and their successors and assigns
without any further action on the part of any party hereto.
 
ARTICLE 6  
 
MISCELLANEOUS
 
SECTION 6.1  Notices. All notices, requests, consents and other communications
provided for herein shall be in writing and shall be effective upon delivery in
person, faxed or telecopied, or mailed by certified or registered mail, return
receipt requested, postage pre-paid, addressed as follows:
 
(a)  if to the Company, 3131 Elliot Avenue, Suite 500, Seattle, Washington
98121, Attention: Eric Mendelsohn; with a copy to Perkins Coie LLP, 1201 Third
Avenue, Seattle, Washington 98101, Attention: Michael E. Stansbury, Esq.;
 
(b)  if to an initial Holder of Registrable Securities, at such address as may
have been furnished to the Company in writing by such Holder;
 
or, in any case, at such other address or addresses as shall have been furnished
in writing to the Company (in the case of a holder of Registrable Securities) or
to the
 

 
22

--------------------------------------------------------------------------------

 

Holders of Registrable Securities (in the case of the Company) in accordance
with the provisions of this paragraph.
 
SECTION 6.2  Waivers; Amendments. No failure or delay of any Holder of
Registrable Securities or the Company in exercising any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of such Holder
and the Company are cumulative and not exclusive of any rights or remedies which
it would otherwise have. The provisions of this Agreement may be amended,
modified or waived with (and only with) the written consent of the Company and a
majority in interest of each Major Shareholder Group. No notice or demand on the
Company in any case shall entitle the Company to any other or further notice or
demand in similar or other circumstances.
 
SECTION 6.3  Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of Washington without regard to principles
of conflicts of law.
 
SECTION 6.4  Survival of Agreements; Representations and Warranties, etc. All
warranties, representations and covenants made by the Company herein or in any
certificate or other instrument delivered by it or on its behalf in connection
with this Agreement shall be considered to have been relied upon by the Holders
of Registrable Securities and shall continue in full force and effect so long as
this Agreement is in effect regardless of any investigation made by such
Holders. All statements in any such certificate or other instrument shall
constitute representations and warranties hereunder.
 
SECTION 6.5  Covenants to Bind Successors and Assigns. All the covenants,
stipulations, promises and agreements in this Agreement contained by or on
behalf of the parties hereto shall bind their successors and assigns, whether so
expressed or not.
 
SECTION 6.6  Severability. In case any one or more of the provisions contained
in this Agreement shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby. The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
 
SECTION 6.7  Section Headings. The section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of or be taken into consideration in interpreting this
Agreement.
 
 
23

--------------------------------------------------------------------------------

 
SECTION 6.8  Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
SECTION 6.9  Termination. The obligations of the Company to register the
Registrable Securities hereunder shall terminate in accordance with the terms of
this Agreement.
 
SECTION 6.10  Complete Agreement. This document and the documents referred to
herein contain the complete agreement between the parties and supersede any
prior understandings, agreements or representations by or between the parties,
written or oral, which may have related to the subject matter hereof in any way,
and any other agreements or understandings as to securities registration or
similar rights among the parties hereto are hereby terminated.
 
SECTION 6.11  No More Favorable Agreements. Without the written consent of the
holders of a majority in aggregate amount of Registrable Securities then
outstanding, the Company will not hereafter, enter into any other agreement with
respect to its securities with any person which grants such person the right to
request the Company to register any securities of the Company under the
Securities Act unless the rights so granted are subject to the prior rights of
the Holders of Registrable Securities as set forth herein and are not otherwise
in conflict or inconsistent with the provisions of this Agreement.
 
SECTION 6.12  Termination of Existing Agreement. Upon effective date of this
Agreement, that certain Registration Rights Agreement dated as of December 30,
1999 by and between the Company and Saratoga Partners IV, L.P. shall terminate
and be of no further force and effect.
 
(REMAINER OF PAGE INTENTIONALLY LEFT BLANK)
 

 
24

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first set forth above.
 
 
EMERITUS CORPORATION
 
 


 
 


 
 
By: /s/ Daniel R. Baty     
 
 
Name: Daniel R. Baty    
 
 
Title: Chairman and Chief Executive Officer 
 

 
 

--------------------------------------------------------------------------------

 

 
AP SUMMERVILLE, LLC
 
 
By: KRONUS PROPERTY III, INC.
                            its Manager
 
 
 
By: /s/ Stuart Koenig   
 
 
Name: Stuart Koenig  
 
 
Title: Vice President, Chief Financial Officer 
 
 
 
AP SUMMERVILLE II, LLC
 
 
 
By: KRONUS PROPERTY IV, INC.
                           its Manager
 
 
By: /s/ Stuart Koenig  
 
 
Name: Stuart Koenig   
 
 
Title: Vice President, Chief Financial Officer
 
 
 
APOLLO REAL ESTATE INVESTMENT FUND III, L.P.
 
 
 
By: Apollo Real Estate Advisors III, L.P.,
                       its General Partner
 
 
By: Apollo Real Estate Capital
                                  Advisors III, Inc., its General Partner
 
 
 
By: /s/ Stuart Koenig
 
 
Name: Stuart Koenig 
 
 
Title: Vice President, Chief Financial Officer
 
 
 

--------------------------------------------------------------------------------

 
 
 
APOLLO REAL ESTATE INVESTMENT FUND IV, L.P.
 
 
By: Apollo Real Estate Advisors IV, L.P.,
                            its General Partner
 
 
By: Apollo Real Estate Capital
                            Advisors IV, Inc., its General Partner
 
 
By: s/ Stuart Koenig
 
 
Name: Stuart Koenig 
 
 
Title: Vice President, Chief Financial Officer
 
 
 
 
/s/ Granger Cobb    
 
 
GRANGER COBB
 
 
/s/ Daniel R. Baty_____________
DANIEL R. BATY
 

 
 

--------------------------------------------------------------------------------

 

CATALINA GENERAL PARTNERSHIP, L.P.
 
By: B.F., LIMITED PARTNERSHIP,
 
its general partner
 
By: Columbia Pacific Group, Inc.,
 
its general partner
 
By: s/ Daniel R. Baty ______
 
Name: Daniel R. Baty
 
Title: President_______________
 
COLUMBIA SELECT, L.P.
 
By: B.F., LIMITED PARTNERSHIP,
 
its general partner
 
By: Columbia Pacific Group, Inc.,
 
its general partner
 
By: s/ Daniel R. Baty ___
 
Name: Daniel R. Baty _________
 
Title: President ________
 
B.F., LIMITED PARTNERSHIP
 
By: Columbia Pacific Group, Inc.,
 
its general partner
 
By: s/ Daniel R. Baty _____
 
Name: _ Daniel R. Baty _________
 
Title: President ________
 

 
 

--------------------------------------------------------------------------------

 

 
SARATOGA PARTNERS IV, L.P.
 
 
By: SARATOGA ASSOCIATES IV LLC,
                            its General Partner
 
 
By SARATOGA MANAGEMENT
         COMPANY LLC, as Manager
 
 
By: /s/ Charles P. Durkin, Jr._______
 
 
Its: Member_________
 
 
SARATOGA COINVESTMENT IV LLC
 
 
By: SARATOGA MANAGEMENT COMPANY,
       LLC, its Managing Member
 
 
By: /s/ Charles P. Durkin, Jr.____
 
 
Its: Member ____________
 
 
SARATOGA MANAGEMENT COMPANY, LLC
 
 
By: /s/ Charles P. Durkin, Jr.______
 
 
Its: Member __________
 

 
 

--------------------------------------------------------------------------------

 



 


 



